PER CURIAM.
We affirm appellant’s conviction for delivery of cocaine. The prosecutor’s closing stayed within the bounds of a fair reply to the defense argument concerning “lack of evidence.” Cf. Hazelwood v. State, 658 So.2d 1241 (Fla. 4th DCA 1995) (prosecutor went beyond permissible bounds of reply when he suggested that other witnesses “would corroborate the state’s case had they been called to testify.”). We also affirm appellant’s sentence as an habitual felony offender, without prejudice to seek post-conviction relief. See Torres v. State, 715 So.2d 1151 (Fla. 3rd DCA 1998); Speights v. State, 711 So.2d 167 (Fla. 1st DCA), review granted, 728 So.2d 204 (Fla. Nov.16, 1998).
AFFIRMED.
STONE, C.J., WARNER and GROSS, JJ., concur.